DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/14/2019 and the claims filed on 2/12/2020.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/12/2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.  Until such filing is made, the effective filing date of the present application is 11/14/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a statistical analyzer”, “an objective function generator”, and “an optimal hyperparameter selector” in claim 1 and its dependents, “a hyperparameter optimizer” in claim 16 and its dependents, and “a statistical analyzer”, “an objective function generator”, and “a selector” in claim 171.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 and 16-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In claims 1, 16, and 17, the claim elements “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, the specification fails to disclose any structure or algorithm for performing the claimed functions of the “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector”. See MPEP § 2181 (II)(B) (“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239).  Rather, the specification, at paragraph [0029] discloses “Also, as used herein, the term "unit," "apparatus," "device," "section," "module," or the like refers to a unit for processing function or operation, which may be implemented by hardware or software or a combination of hardware and software”, but this disclosure does not provide adequate structure or an algorithm for the claimed “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector”.  As such, independent claims 1 and 16 and dependent claims 2-7 and 17 are therefore rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 1, 16, and 17, the claim elements “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, the specification fails to disclose any structure or algorithm for performing the claimed functions of the “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector”. See MPEP § 2181 (II)(B) (“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239).  Rather, the specification, at paragraph [0029] discloses “Also, as used herein, the term "unit," "apparatus," "device," "section," "module," or the like refers to a unit for processing function or operation, which may be implemented by hardware or software or a combination of hardware and software”, but this disclosure does not provide adequate structure or an algorithm for the claimed “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector”.  As such, independent claims 1 and 16 and dependent claims 2-7 and 17 are therefore rejected under 35 U.S.C. 112(b) as being indefinite.  

For examination purposes, the “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, “a hyperparameter optimizer”, and “a selector” will be interpreted to be generic processing elements in the form of hardware.  Appropriate correction is required.

Claim 1 further recites the limitation “an optimal hyperparameter selector configured to select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameter” will be interpreted to mean just a hyperparameter.  Further, the term “the basis” fails to have antecedent basis. Dependent claims 2-7 depend on indefinite claim 1, and are also indefinite under 112(b) based on this dependency.  Appropriate correction is required.  

Claim 2 recites the limitation “wherein the statistical analyzer statistical information including the number of pieces of data” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean ““wherein the statistical analyzer statistical information including [[the]] a number of pieces of data” (emphasis added).  Appropriate correction is required.
Claim 8 recites the limitations “calculating a statistical value including at least one of the number of pieces of data” and “selecting optimal hyperparameters according to certain selection rule” (emphasis added).  In regards to the limitation, “calculating a statistical value including at least one of the number of pieces of data”, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean “calculating a statistical value including at least one of [[the]] a number of pieces of data” (emphasis added).  Further, the term “optimal” in claim 8 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just a hyperparameters. Dependent claims 9-11 depend on indefinite claim 8, and are also indefinite under 112(b) based on this dependency.  Appropriate correction is required.  

Claim 10 recites the limitation “wherein the selecting of the optimal hyperparameters comprises selecting hyperparameters, which result in highest accuracy of a spiking neural network appropriate for each application or a minimum root mean square error (RMSE) as a result of the regression, as optimal hyperparameters” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just hyperparameters. Appropriate correction is required.

Claim 11 recites the limitation “transferring the selected optimal hyperparameters to a spiking neural network processing unit” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just hyperparameters. Appropriate correction is required.

Claim 12 recites the limitation “selecting optimal hyperparameters within predetermined hyperparameter- specific allowable ranges according to the hardware performance elements” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just hyperparameters.  Dependent claims 13-15 depend on indefinite claim 12, and are also indefinite under 112(b) based on this dependency.  Appropriate correction is required.  

Claim 15 recites the limitation “selecting optimal hyperparameters on the basis of the training data within the predetermined hyperparameter- specific allowable ranges according to the hardware performance elements” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just hyperparameters. Appropriate correction is required.

Claim 17 recites the limitation “select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions within allowable ranges based on the hardware performance elements” (emphasis added). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “optimal” hyperparameter in the context of the claim? Please explain.  For examination purposes, the term “optimal hyperparameters” will be interpreted to mean just hyperparameters. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites an optimizer without any further structural details on hardware as discussed in the 112f interpretation and 112a and 112b rejection above. Assuming there was sufficient hardware structure in the claim, it would be, for sake of argument, directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
perform statistical analysis on the training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a statistical analysis on data, which is a mathematical calculation.
generate hyperparameter- specific objective functions by using a statistical analysis value of the statistical analyzer: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating objective functions by using analysis values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting optimal hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, and “receive training data”.  The additional elements of “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, in view of the 112f interpretation and 112a and 112b rejection above, are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).   The additional element of “receive training data” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional elements of “a statistical analyzer”, “an objective function generator”, “an optimal hyperparameter selector”, in view of the 112f interpretation and 112a and 112b rejection above, are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).   The additional element of “receive training data” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”. Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitation “wherein the statistical analyzer is configured to calculate statistical information including the number of pieces of data, label-specific distribution characteristics, a minimum data value, a maximum data value, a variance, and a standard deviation regarding the training data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating statistical information, which is a mathematical calculation.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitation “wherein the objective function generator is configured to approximate experimental data by using a certain regression method on the objective functions each generated for hyperparameters”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of approximating data by using regression, which is a mathematical calculation.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitation “calculate coefficient values of the hyperparameter- specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using statistical analysis results of the statistical analyzer and approximates experimental data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating coefficient values of functions, which is a mathematical calculation.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitation “calculate calculation result accuracies of target application-specific spiking neural networks by using two or more specific rules and hyperparameters resulting in highest one of the calculation result accuracies as optimal hyperparameters”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating result accuracies, which is a mathematical calculation.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitation “select hyperparameters which are derived by using two or more specific rules and result in a lowest target application-specific root mean square error (RMSE) as optimal hyperparameters”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the mental processes and mathematical concepts of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “wherein the two or more specific rules are two or more of a peak value, a minimum value, a maximum value, a crossover value of two objective functions, and a backoff value of the maximum value and the minimum value.”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). Thus, the claim is ineligible.

Claim 8
Step 1:  The claim recites a method; therefore, it is directed towards the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
calculating a statistical value including at least one of the number of pieces of data, label- specific distribution characteristics, a minimum data value, a maximum data value, a variance, and a standard deviation regarding the training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating a statistical value, which is a mathematical calculation.
generating objective functions for hyperparameters [[used in a spiking neural network]] on the basis of the calculated statistical value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating objective functions by using analysis values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
performing regression on the objective functions: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing regression on a function, which is a mathematical calculation.
selecting optimal hyperparameters according to certain selection rules: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting optimal hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “used in a spiking neural network”, and “receiving training data”.  The additional element of “used in a spiking neural network” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)).  The additional element of “receiving training data” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional element of “used in a spiking neural network” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)).  The additional element of “receiving training data” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitation “calculating coefficient values of the hyperparameter-specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using the statistical value and approximating experimental data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating coefficient values, which is a mathematical calculation.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitation “selecting hyperparameters, which result in highest accuracy of a spiking neural network appropriate for each application or a minimum root mean square error (RMSE) as a result of the regression, as optimal hyperparameters”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes and mathematical concepts of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “transferring the selected optimal hyperparameters to a spiking neural network processing unit”, which is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”). Thus, the claim is ineligible.

Claim 12
Step 1:  The claim recites a method; therefore, it is directed towards the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
selecting optimal hyperparameters within predetermined hyperparameter- specific allowable ranges according to the hardware performance elements: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting optimal hyperparameters within ranges according to hardware performance elements, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receiving hardware performance elements from a processing unit”.  The additional element of “a processing unit” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receiving hardware performance elements” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  he additional element of “a processing unit” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receiving hardware performance elements” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”. Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “preparing hyperparameter- specific allowable range tables according to hardware performance elements within designable ranges; and consulting an allowable range table suitable for the received hardware performance elements and selecting hyperparameters within hyperparameter-specific allowable ranges defined in the consulted allowable range table”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of preparing, consulting, and selecting from an allowable range table, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “receiving at least one of power consumption and chip area of a spiking neural network accelerator”, which is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”). Further, the additional element of “of a spiking neural network accelerator” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). Thus, the claim is ineligible.
Claim 15
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitation “selecting optimal hyperparameters on the basis of the training data within the predetermined hyperparameter- specific allowable ranges according to the hardware performance elements”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “receiving training data”, which is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”). Thus, the claim is ineligible.

Claim 16
Step 1:  The claim recites a spiking NN processing unit; therefore, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
learn training data and make an inference on the basis of the training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of learning and inferencing from training data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
select hyperparameters used for calculation processing in the SNN accelerator by considering hardware performance elements of the SNN accelerator and using a statistical analysis method: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting optimal hyperparameters by considering hardware and using statistics, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “an SNN accelerator”, and “transfer the selected hyperparameters to the SNN accelerator”.  The additional element of “an SNN accelerator” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “transfer the selected hyperparameters to the SNN accelerator” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional element of “an SNN accelerator” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “transfer the selected hyperparameters to the SNN accelerator” is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g)), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”. Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
perform statistical analysis on the training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a statistical analysis on data, which is a mathematical calculation.
generate hyperparameter- specific objective functions by using a statistical analysis value of the statistical analyzer: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating objective functions by using analysis values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions within allowable ranges based on the hardware performance elements: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting optimal hyperparameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “receive the training data”, which is an insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network”). The additional elements of “a statistical analyzer”, “an objective function generator”, and “a selector” amount to no more than generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the claim is ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being obvious over Koch et al. (US 20180240041 A1, hereinafter “Koch”) in view of Satou (US 20200394092 A1, hereinafter “Satou”).

Regarding claim 1, Koch discloses [a] hyperparameter optimizer for optimizing hyperparameters of a processing unit, the hyperparameter optimizer comprising: ([0006]; “a computing device is provided. The computing device includes, but is not limited to, a processor and a non-transitory computer-readable medium operably coupled to the processor. The computer-readable medium has instructions stored thereon that, when executed by the processor, cause the computing device to automatically select hyperparameter values based on objective criteria for training a predictive model”)
receive training data ([0005]; “The model is trained using the assigned hyperparameter configuration and a training dataset that is a first portion of the input dataset”, the of use a training dataset implies that thee training data is received into the system; and [0040]; and [0199])
an objective function generator configured to generate hyperparameter-specific objective functions by using a statistical analysis value of the statistical analyzer; and ([0100]; “In an operation 522, an eleventh indicator of an objective function may be received. For example, the eleventh indicator indicates a name of an objective function. The objective function specifies a measure of model error (performance) to be used to identify a best configuration of the hyperparameters among those evaluated”, the model error is the statistical analysis value used to generate the objective function and thus select optimal hyperparameters; and [0132]; and Figure 5, Element 522; and Figure 2, Element 210; the objective function generator, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor)
an optimal hyperparameter selector configured to select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0030]; “hyperparameter selection system 100 is shown in accordance with an illustrative embodiment. In an illustrative embodiment, hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104”; and Figure 2, Element 210; the optimal hyperparameter selector, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor)
Koch fails to explicitly disclose but Satou discloses a statistical analyzer configured to … perform statistical analysis on the training data ([0033]; “For a plurality of the training data T acquired by converting by the pre-processing unit 32 the data acquired by the acquisition unit, the statistic calculation unit 34 calculates statistics such as an average, a variance, a standard deviation, and a maximum value, and a minimum value for each feature amount included in the training data T”, the statistical analyzer is interpreted as the statistic calculation unit 34).
Koch and Satou are analogous because both are concerned with machine learning analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the statistical analyzer that performs statistical analysis on training data as taught by Satou with the hyperparameter optimizer of Koch to yield the predictable result of a statistical analyzer configured to receive training data and perform statistical analysis on the training data. The motivation for doing so would be to calculate statistics such as an average, a variance, a standard deviation, and a maximum value, and a minimum value for each feature amount included in the training data (Satou; [0033]).

Regarding claim 2, the rejection of claim 1 is incorporated and Koch fails to explicitly disclose but Satou discloses wherein the statistical analyzer calculates statistical information including the number of pieces of data, label-specific distribution characteristics, a minimum data value, a maximum data value, a variance, and a standard deviation regarding the training data ([0033]; “For a plurality of the training data T acquired by converting by the pre-processing unit 32 the data acquired by the acquisition unit, the statistic calculation unit 34 calculates statistics such as an average, a variance, a standard deviation, and a maximum value, and a minimum value for each feature amount included in the training data T”, the statistical analyzer is interpreted as the statistic calculation unit 34).
The motivation to combine Koch and Satou is the same as discussed above with respect to claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated and Koch further discloses wherein the objective function generator is configured to approximate experimental data by using a certain regression method on the objective functions each generated for hyperparameters ([0139]; “The basic idea of Kriging is to predict the value of a function at a given point by computing a weighted average of the known values of the function in the neighborhood of the point. The method is mathematically closely related to regression analysis. The results from the previous iteration may be used to generate the initial Kriging model or update the previous Kriging model. The Bayesian search method may be used to generate new hyperparameter configurations (evaluation points) by exploring the model both using the DIRECT solver to find a global optimum of a surrogate model and by generating consecutive LHS points and calculating an acquisition function that accounts for the uncertainty of the surrogate model”; and [0132]; “A default tuning search method may be the “LHS+GA/GSS” tuning search method in which an LHS search method is used to generate a first set of hyperparameter configurations that are each executed to generate an objective function value using the objective function indicated in operation 522. The objective function values and the hyperparameter configuration associated with each are used to initialize a GA search method”).

Regarding claim 6, the rejection of claim 1 is incorporated and Koch further discloses selects hyperparameters which are derived by using two or more specific rules and result in a lowest target application-specific root mean square error (RMSE) as optimal hyperparameters ([0235]; “Referring to FIG. 12, a tuner results table 1200 summarizes a comparison between the default hyperparameter configuration and the ten best hyperparameter configurations of the 2,555 unique model configurations evaluated as measured by the misclassification error percentage (MISC) objective function”; and [0236]; “The L1 norm regularization hyperparameter (lasso) was increased to 0.14 from its default value of zero. The L2 norm regularization hyperparameter (ridge) was increased to 0.23 from its default value of zero”; and Figure 8; the figure discloses using three rules to select hyperparameters, grid, random grid, and LHS search, as outlined in paragraphs [0225-0227]; and [0080]; [0101]).

Regarding claim 7, the rejection of claim 1 is incorporated and Koch further discloses wherein the two or more specific rules are two or more of a peak value, a minimum value, a maximum value, a crossover value of two objective functions, and a backoff value of the maximum value and the minimum value ([0073]; “a “Tuner Results” output table that includes a default configuration and up to ten of the best hyperparameter configurations (based on an extreme (minimum or maximum) objective function value) identified, where each configuration listed includes the hyperparameter values and objective function value for comparison; a “Tuner Evaluation History” output table that includes all of the hyperparameter configurations evaluated, where each configuration listed includes the hyperparameter values and objective function value for comparison; a “Best Configuration” output table that includes values of the hyperparameters and the objective function value for the best configuration identified”, which discloses the two rules of a max and min value for the objective functions; and [0090-0092]; and [0139-0140]).


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Koch in view of Satou and further in view of Kandemir et al. (EP 3716160 A1, hereinafter “Kandemir”).

Regarding claim 4, the rejection of claim 1 is incorporated and Koch fails to explicitly disclose but Kandemir discloses calculate coefficient values of the hyperparameter- specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using statistical analysis results of the statistical analyzer and approximates experimental data ([0068]; “In various embodiments, the prior mean function for a Gaussian process may be set to zero, e.g., in this case, no hyperparameters for defining the prior mean function may be needed. In other cases, prior mean functions with hyperparameters may be used, e.g., a polynomial prior mean function, e.g., coefficients of which are learned as hyperparameters” (emphasis added))
Koch, Satou, and Kandemir are analogous art because all are concerned with machine learning.    Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the coefficient values as taught by Kandemir with the hyperparameter optimizer of Koch and the statistical analyzer of Satou to yield the predictable result of calculate coefficient values of the hyperparameter- specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using statistical analysis results of the statistical analyzer and approximates experimental data. The motivation for doing so would be to optimize a set of parameters with respect to a training dataset (Kandemir; [0069]).

Claims 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being obvious over Koch in view of Satou and further in view of Keshtkaran et al. (Keshtkaran et al., “Enabling hyperparameter optimization in sequential autoencoders for spiking neural data”, Aug., 21, 2019, 33rd Conference on Neural Information Processing Systems (NeurIPS 2019), Vancouver, Canada, pp. 1-10, hereinafter “Kesh”).

Regarding claim 5, the rejection of claim 1 is incorporated and Koch further discloses calculates calculation result accuracies [[of target application-specific spiking neural networks]] by using two or more specific rules and hyperparameters resulting in highest one of the calculation result accuracies as optimal hyperparameters ([0226]; “Given the disparity in the sensitivity of model accuracy to different hyperparameters, a set of candidates that incorporates a larger number of trial values for each hyperparameter may have a much greater chance of finding effective values for each hyperparameter”; and [0233]; “Some of the challenges of hyperparameter tuning discussed earlier can be seen referring to FIG. 10, which shows the error for the hyperparameter configurations evaluated in the first iteration of tuning that used LHS to obtain an initial sample of the space. The majority of the evaluated hyperparameter configurations produced a validation error larger than that of the default configuration and shown as default value 1000, which is 2.57%. Numerous different hyperparameter configurations produced very similar error rates”, error is equated to accuracy).
Koch fails to explicitly disclose but Kesh discloses of target application-specific spiking neural networks (Page 8, §5; “We demonstrated that a special case of overfitting occurs when applying SAEs to spiking neural data, which cannot be detected through using standard validation metrics …As shown, SV can be used as an alternate validation metric that, unlike standard validation loss, is not susceptible to overfitting. CD is an effective regularization technique that prevents SAEs from overfitting to spiking data during training, which allows even the standard validation loss to be effective in evaluating model performance”, which discloses hyperparameter tuning/optimization based on accuracy in the context of spiking NNs; and Abstract; and §4).
Koch, Satou, and Kesh are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the spiking neural network as taught by Kandemir with the hyperparameter optimizer of Koch and the statistical analyzer of Satou to yield the predictable result of calculates calculation result accuracies of target application-specific spiking neural networks by using two or more specific rules and hyperparameters resulting in highest one of the calculation result accuracies as optimal hyperparameters. The motivation for doing so would be to infer latent dynamic structure from high-dimensional datasets and to prevent overfitting when analyzing spiking neural data (Kesh; Abstract).

Regarding claim 8, Koch discloses [a] method of optimizing hyperparameters through statistical analysis, the method comprising: ([0007]; “a method of automatically selecting hyperparameter values based on objective criteria for training a predictive model is provided”)
receiving training data; ([0005]; “The model is trained using the assigned hyperparameter configuration and a training dataset that is a first portion of the input dataset”, the of use a training dataset implies that thee training data is received into the system; and [0040]; and [0199])
generating objective functions for hyperparameters [[used in a spiking neural network]] on the basis of the calculated statistical value; ([0100]; “In an operation 522, an eleventh indicator of an objective function may be received. For example, the eleventh indicator indicates a name of an objective function. The objective function specifies a measure of model error (performance) to be used to identify a best configuration of the hyperparameters among those evaluated”, the model error is the statistical analysis value used to generate the objective function and thus select optimal hyperparameters; and [0132]; and Figure 5, Element 522)
performing regression on the objective functions; and ([0139]; “The basic idea of Kriging is to predict the value of a function at a given point by computing a weighted average of the known values of the function in the neighborhood of the point. The method is mathematically closely related to regression analysis. The results from the previous iteration may be used to generate the initial Kriging model or update the previous Kriging model. The Bayesian search method may be used to generate new hyperparameter configurations (evaluation points) by exploring the model both using the DIRECT solver to find a global optimum of a surrogate model and by generating consecutive LHS points and calculating an acquisition function that accounts for the uncertainty of the surrogate model”; and [0132]; “A default tuning search method may be the “LHS+GA/GSS” tuning search method in which an LHS search method is used to generate a first set of hyperparameter configurations that are each executed to generate an objective function value using the objective function indicated in operation 522. The objective function values and the hyperparameter configuration associated with each are used to initialize a GA search method”).
selecting optimal hyperparameters according to certain selection rules ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0030]; “hyperparameter selection system 100 is shown in accordance with an illustrative embodiment. In an illustrative embodiment, hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104”; and Figure 2, Element 210; the optimal hyperparameter selector, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor).
Koch fails to explicitly disclose but Satou discloses calculating a statistical value including at least one of the number of pieces of data, label- specific distribution characteristics, a minimum data value, a maximum data value, a variance, and a standard deviation regarding the training data (([0033]; “For a plurality of the training data T acquired by converting by the pre-processing unit 32 the data acquired by the acquisition unit, the statistic calculation unit 34 calculates statistics such as an average, a variance, a standard deviation, and a maximum value, and a minimum value for each feature amount included in the training data T”, the statistical analyzer is interpreted as the statistic calculation unit 34).
Koch and Satou are analogous because both are concerned with machine learning analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the calculating a statistical value as taught by Satou with the hyperparameter optimization of Koch to yield the predictable result of calculating a statistical value including at least one of the number of pieces of data, label- specific distribution characteristics, a minimum data value, a maximum data value, a variance, and a standard deviation regarding the training data. The motivation for doing so would be to calculate statistics such as an average, a variance, a standard deviation, and a maximum value, and a minimum value for each feature amount included in the training data (Satou; [0033]).
Koch fails to explicitly disclose but Kesh discloses used in a spiking neural network (Page 8, §5; “We demonstrated that a special case of overfitting occurs when applying SAEs to spiking neural data, which cannot be detected through using standard validation metrics …As shown, SV can be used as an alternate validation metric that, unlike standard validation loss, is not susceptible to overfitting. CD is an effective regularization technique that prevents SAEs from overfitting to spiking data during training, which allows even the standard validation loss to be effective in evaluating model performance”, which discloses hyperparameter tuning/optimization based on accuracy in the context of spiking NNs; and Abstract; and §4).
Koch, Satou, and Kesh are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the spiking neural network as taught by Kandemir with the objective functions of Koch and the statistical analysis of Satou to yield the predictable result of generating objective functions for hyperparameters used in a spiking neural network on the basis of the calculated statistical value. The motivation for doing so would be to infer latent dynamic structure from high-dimensional datasets and to prevent overfitting when analyzing spiking neural data (Kesh; Abstract).

Regarding claim 10, the rejection of claim 8 is incorporated and Koch further discloses selecting hyperparameters, which result in highest accuracy [[of a spiking neural network]] appropriate for each application or a minimum root mean square error (RMSE) as a result of the regression, as optimal hyperparameters ([0235]; “Referring to FIG. 12, a tuner results table 1200 summarizes a comparison between the default hyperparameter configuration and the ten best hyperparameter configurations of the 2,555 unique model configurations evaluated as measured by the misclassification error percentage (MISC) objective function”; and [0236]; “The L1 norm regularization hyperparameter (lasso) was increased to 0.14 from its default value of zero. The L2 norm regularization hyperparameter (ridge) was increased to 0.23 from its default value of zero”; and Figure 8; the figure discloses using three rules to select hyperparameters, grid, random grid, and LHS search, as outlined in paragraphs [0225-0227]; and [0080]; [0101]).
Koch fails to explicitly disclose but Kesh discloses a spiking neural network (Page 8, §5; “We demonstrated that a special case of overfitting occurs when applying SAEs to spiking neural data, which cannot be detected through using standard validation metrics …As shown, SV can be used as an alternate validation metric that, unlike standard validation loss, is not susceptible to overfitting. CD is an effective regularization technique that prevents SAEs from overfitting to spiking data during training, which allows even the standard validation loss to be effective in evaluating model performance”, which discloses hyperparameter tuning/optimization based on accuracy in the context of spiking NNs; and Abstract; and §4).
The motivation to combine Koch, Satou, and Kesh is the same as discussed above with respect to claim 8.

Regarding claim 11, the rejection of claim 8 is incorporated and Koch further discloses transferring the selected optimal hyperparameters to a [[spiking neural network]] processing unit ([0053]; “referring to the example embodiment of FIG. 3, selection manager application 312 is implemented in software (comprised of computer-readable and/or computer-executable instructions) stored in second computer-readable medium 308 and accessible by second processor 310 for execution of the instructions that embody the operations of selection manager application 312”; and Figure 3, Elements 310, 312, and 308; the figure discloses transferring selected hyperparameters to a processing unit 310, the parameters selected at the selection manager module 312).
Koch fails to explicitly disclose but Kesh discloses a spiking neural network (Page 8, §5; “We demonstrated that a special case of overfitting occurs when applying SAEs to spiking neural data, which cannot be detected through using standard validation metrics …As shown, SV can be used as an alternate validation metric that, unlike standard validation loss, is not susceptible to overfitting. CD is an effective regularization technique that prevents SAEs from overfitting to spiking data during training, which allows even the standard validation loss to be effective in evaluating model performance”, which discloses hyperparameter tuning/optimization based on accuracy in the context of spiking NNs; and Abstract; and §4).
The motivation to combine Koch, Satou, and Kesh is the same as discussed above with respect to claim 8.



Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Koch in view of Satou and Kesh and Kandemir.

Regarding claim 9, the rejection of claim 8 is incorporated and Koch fails to explicitly disclose but Kandemir discloses calculating coefficient values of the hyperparameter-specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using the statistical value and approximating experimental data ([0068]; “In various embodiments, the prior mean function for a Gaussian process may be set to zero, e.g., in this case, no hyperparameters for defining the prior mean function may be needed. In other cases, prior mean functions with hyperparameters may be used, e.g., a polynomial prior mean function, e.g., coefficients of which are learned as hyperparameters” (emphasis added))
Koch, Satou, Kesh, and Kandemir are analogous art because all are concerned with machine learning.    Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the coefficient values as taught by Kandemir with the hyperparameter optimization of Koch and Kesh and the statistical analysis of Satou to yield the predictable result of calculating coefficient values of the hyperparameter-specific objective functions, which are coefficients of quadratic polynomial curves or sigmoid curves, by using the statistical value and approximating experimental data. The motivation for doing so would be to optimize a set of parameters with respect to a training dataset (Kandemir; [0069]).
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Koch in view of Lin et al. (US 20160328644 A1, hereinafter “Lin”) 

Regarding claim 12, Koch discloses [a] method of optimizing hyperparameters in cooperation with a processing unit, the method comprising: ([0007]; “a method of automatically selecting hyperparameter values based on objective criteria for training a predictive model is provided”)
selecting optimal hyperparameters within predetermined hyperparameter- specific allowable ranges [[according to the hardware performance elements]] ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0096], Table 1; the table discloses, under a BRI, the allowable range of hyperparameter values used for hyperparameter selection; and [0133-0135]; “tuning range”).
Koch fails to explicitly disclose but Lin discloses receiving hardware performance elements from a processing unit … according to the hardware performance elements ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
Koch and Lin are analogous art because both are concerned with machine learning.    Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the hardware performance considerations of Lin with the hyperparameter optimization of Koch to yield the predictable result of selecting optimal hyperparameters within predetermined hyperparameter- specific allowable ranges according to the hardware performance elements. The motivation for doing so would be to provide for an improvement over previous hardware configurations based on the system resources and performance specifications (Lin; [0055]).

Regarding claim 13, the rejection of claim 12 is incorporated and Koch discloses preparing hyperparameter- specific allowable range tables [[according to hardware performance elements]] within designable ranges; and consulting an allowable range table [[suitable for the received hardware performance elements]] and selecting hyperparameters within hyperparameter-specific allowable ranges defined in the consulted allowable range table ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0096], Table 1; the table discloses, under a BRI, the allowable range of hyperparameter values used for hyperparameter selection; and [0133-0135]; “tuning range”).
Koch fails to explicitly disclose but Lin discloses the hardware performance elements ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
The motivation to combine Koch and Lin is the same as discussed above with respect to claim 12.

Regarding claim 15, the rejection of claim 12 is incorporated and Koch discloses receiving training data, ([0005]; “The model is trained using the assigned hyperparameter configuration and a training dataset that is a first portion of the input dataset”, the of use a training dataset implies that the training data is received into the system; and [0040]; and [0199])
wherein the selecting of the hyperparameters comprises selecting optimal hyperparameters on the basis of the training data within the predetermined hyperparameter- specific allowable ranges [[according to the hardware performance elements]] ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0096], Table 1; the table discloses, under a BRI, the allowable range of hyperparameter values used for hyperparameter selection; and [0133-0135]; “tuning range”).
Koch fails to explicitly disclose but Lin discloses according to the hardware performance elements ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
The motivation to combine Koch and Lin is the same as discussed above with respect to claim 12.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over Koch in view of Lin and further in view of Nurvitadhi et al. (US 11216722 B2, hereinafter “Nurvitadhi”) and Amir et al. (US 20170200079 A1, hereinafter “Amir”).

Regarding claim 14, the rejection of claim 12 is incorporated and Koch fails to explicitly disclose but Lin discloses receiving at least one of power consumption and chip area of a [[spiking]] neural network [[accelerator]] ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
The motivation to combine Koch and Lin is the same as discussed above with respect to claim 12.
Koch fails to explicitly disclose but Nurvitadhi discloses a [[spiking]] neural network accelerator (Column 1, Lines 9-11; “hardware accelerator templates and design frameworks for implementing recurrent neural networks and variants thereof”; and Figures 3 and 4; the figures disclose the input spike and the accelerator template designs).
Koch, Lin, and Nurvitadhi are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the NN accelerator of Nurvitadhi with the hyperparameter optimization of Koch and Lin to yield the predictable result of receiving at least one of power consumption and chip area of a neural network accelerator. The motivation for doing so would be to better implement RNNs (Nurvitadhi; Abstract).
Koch fails to explicitly disclose but Amir discloses a spiking neural network ([0002]; “a method of and computer program product for generation of stochastic spike patterns are provided”; and [0019]; “the present disclosure provides efficient spike coding schemas that represent information with a small number of spikes, thus reducing power consumption, and yet support efficient computation on a neurosynaptic chip”).
Koch, Lin, Nurvitadhi, and Amir are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the spiking NN of Amir with the hyperparameter optimization of Koch and Lin and Nurvitadhi to yield the predictable result of receiving at least one of power consumption and chip area of a spiking neural network accelerator. The motivation for doing so would be to reduce power consumption and support efficient computation on a neurosynaptic chip (Amir; [0019]).

	Regarding claim 16, Koch discloses [a] [[spiking]] neural network processing unit comprising: ([0006]; “a computing device is provided. The computing device includes, but is not limited to, a processor and a non-transitory computer-readable medium operably coupled to the processor. The computer-readable medium has instructions stored thereon that, when executed by the processor, cause the computing device to automatically select hyperparameter values based on objective criteria for training a predictive model”; and [0084]; “The Neural Network model type automatically adjusts neural network parameters to tune a neural network model for minimum error as measured by a specified objective function; and [0094])
	learn training data and make an inference on the basis of the training data ([0149]; “In an operation 534, the selected hyperparameters may be used to train the selected model type for a second dataset 1824 (shown referring to FIG. 18). In addition or in the alternative, the selected hyperparameters may be used to score second dataset 1824 with selected model data 320”, the scoring is the inferencing; and [0005]; and [0040]; and [0199])
a hyperparameter optimizer configured to select hyperparameters used for calculation processing [[in the SNN accelerator by considering hardware performance elements of the SNN accelerator]] ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0030]; “hyperparameter selection system 100 is shown in accordance with an illustrative embodiment. In an illustrative embodiment, hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104”; and Figure 2, Element 210; the hyperparameter optimizer, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor)
and using a statistical analysis method and (([0100]; “In an operation 522, an eleventh indicator of an objective function may be received. For example, the eleventh indicator indicates a name of an objective function. The objective function specifies a measure of model error (performance) to be used to identify a best configuration of the hyperparameters among those evaluated”, the model error is the statistical analysis value used to generate the objective function and thus select optimal hyperparameters; and [0132]; and Figure 5, Element 522)
transfer the selected hyperparameters [[to the SNN accelerator]] ([0053]; “referring to the example embodiment of FIG. 3, selection manager application 312 is implemented in software (comprised of computer-readable and/or computer-executable instructions) stored in second computer-readable medium 308 and accessible by second processor 310 for execution of the instructions that embody the operations of selection manager application 312”; and Figure 3, Elements 310, 312, and 308; the figure discloses transferring selected hyperparameters to a processing unit 310, the parameters selected at the selection manager module 312).
Koch fails to explicitly disclose but Lin discloses considering hardware performance elements ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
The motivation to combine Koch and Lin is the same as discussed above with respect to claim 12.
Koch fails to explicitly disclose but Nurvitadhi discloses a neural network accelerator (Column 1, Lines 9-11; “hardware accelerator templates and design frameworks for implementing recurrent neural networks and variants thereof”; and Figures 3 and 4; the figures disclose the input spike and the accelerator template designs).
The motivation to combine Koch, Lin, and Nurvitadhi is the same as discussed above with respect to claim 14.
Koch fails to explicitly disclose but Amir discloses a spiking neural network ([0002]; “a method of and computer program product for generation of stochastic spike patterns are provided”; and [0019]; “the present disclosure provides efficient spike coding schemas that represent information with a small number of spikes, thus reducing power consumption, and yet support efficient computation on a neurosynaptic chip”).
The motivation to combine Koch, Lin, Nurvitadhi, and Amir is the same as discussed above with respect to claim 14.

Regarding claim 17 the rejection of claim 16 is incorporated and Koch further discloses a statistical analyzer configured to receive the training data and perform statistical analysis on the training data; ([0005]; “The model is trained using the assigned hyperparameter configuration and a training dataset that is a first portion of the input dataset”, the of use a training dataset implies that thee training data is received into the system; and [0040]; and [0199]; and [0100]; “In an operation 522, an eleventh indicator of an objective function may be received. For example, the eleventh indicator indicates a name of an objective function. The objective function specifies a measure of model error (performance) to be used to identify a best configuration of the hyperparameters among those evaluated”, the model error is the statistical analysis value used to generate the objective function and thus select optimal hyperparameters; and [0132]; and Figure 5, Element 522; and Figure 2, Element 210; the statistical analyzer, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor)
an objective function generator configured to generate hyperparameter- specific objective functions by using a statistical analysis value of the statistical analyzer; and ([0100]; “In an operation 522, an eleventh indicator of an objective function may be received. For example, the eleventh indicator indicates a name of an objective function. The objective function specifies a measure of model error (performance) to be used to identify a best configuration of the hyperparameters among those evaluated”, the model error is the statistical analysis value used to generate the objective function and thus select optimal hyperparameters; and [0132]; and Figure 5, Element 522; and Figure 2, Element 210; the objective function generator, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor)
a selector configured to select optimal hyperparameters according to certain rules on the basis of the hyperparameter-specific objective functions within allowable ranges [[based on the hardware performance elements]] ([0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0030]; “hyperparameter selection system 100 is shown in accordance with an illustrative embodiment. In an illustrative embodiment, hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104”; and Figure 2, Element 210; the selector, in view of the 112f interpretation and 112a and 112b rejections above, is a generic processor; and [0148]; “In an operation 532, the user can select hyperparameters from the accessed tuning evaluation results. For example, the user can select the hyperparameters included in the “Best Configuration” output table”, the selection for the optimal hyperparameters are on the basis of the objective functions as demonstrated in figure 5; and Figure 5, Elements 522 and 532; and [0096], Table 1; the table discloses, under a BRI, the allowable range of hyperparameter values used for hyperparameter selection; and [0133-0135]; “tuning range”).
Koch fails to explicitly disclose but Lin discloses based on the hardware performance elements ([0003]; “systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specification”, the performance specifications being for hardware performance elements; and [0010]; “determining current system resources and performance specifications of a current system”; and [0054]; “A mapper may be utilized to collect information regarding resource availability and performance specifications. Based on the collected information, at block 408, a mapper proposes new configurations. The configurations may contain information relevant to describe a model, such as, but not limited to, performance, latency, ease of conversion and implementation, power consumption, processor requirements, memory bandwidth requirements, and/or communication speed requirements”; and [0056]).
The motivation to combine Koch and Lin is the same as discussed above with respect to claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/           Examiner, Art Unit 2127                                                                                                                                                                                             





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Specification does not appear to provide any structural support or an associated algorithm for the claimed “a statistical analyzer”, “an objective function generator”, and “an optimal hyperparameter selector” in claim 1 and its dependents, “a hyperparameter optimizer” in claim 16 and its dependents, and “a statistical analyzer”, “an objective function generator”, and “a selector” in claim 17.  This issue is addressed in the 35 USC 112 (a) and 35 USC 112 (b) rejection below.